DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-10 the prior art of record does not teach a display device comprising: a first substrate having a first inorganic film, an organic film provided on the first inorganic film, and a second inorganic film provided on the organic film, a second substrate opposed to the first substrate, and a sealing member provided between the first substrate and the second substrate, wherein the organic film has a first groove and a second groove overlapping with the sealing member, the first groove and the second groove are provided along an extending direction of the seal member, a part of the organic film is between the first groove and the second groove, the second inorganic film has an opening at a position overlapping the sealing member in a sectional view, and the opening overlaps with the part of the organic film in the sectional view.
Regarding claims 11-15 the prior art of record does not teach a display device comprising: a first substrate having a first inorganic film, an organic film provided on the first inorganic film, and a second inorganic film provided on the organic film, a second substrate opposed to the first substrate, and a sealing member provided between the first substrate and the second substrate, wherein the organic film has a first groove and a second groove overlapping with the sealing member, the first groove and the second groove are provided along an extending direction of the seal member, an edge of the organic film formed by one of the first groove or the second groove is covered by the second inorganic film, and a part of the organic film between the first groove and the second groove has a portion not covered by the second inorganic film.
Park US 20030090615 (as cited in the parent applications) teaches a display device comprising: a first substrate having a first inorganic film, an organic film provided on the first inorganic film, and a second inorganic film provided on the organic film, a second substrate opposed to the first substrate, and a sealing member provided between the first substrate and the second substrate, wherein the organic film has a first groove and a second groove overlapping with the sealing member, the first groove and the second groove are provided along an extending direction of the seal member, a part of the organic film is between the first groove and the second groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871